Citation Nr: 1508681	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  12-23 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The Veteran had active duty service from October 1958 to August 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Phoenix, Arizona.


FINDINGS OF FACT

Resolving reasonable doubt in the Veteran's favor, a bilateral hearing loss is related to service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for a bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1154(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.

A current hearing loss disability has been established by evidence showing that the Veteran has hearing loss for VA purposes under 38 C.F.R. § 3.385 (2014) (see March 2011 VA private examination report).  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Veteran has provided (and the file also corroborates) competent and credible evidence of in-service noise exposure as a radio operator without hearing protection; an in-service event is demonstrated.  See 38 U.S.C.A. § 1154(b) (West 2014); Shedden, 381 F.3d at 1167.  

Finally, there is conflicting medical evidence as to the cause of the hearing loss.  The December 2010 VA examiner noted that the Veteran's hearing was within normal limits at the time of his separation examination, and opined that the appellant's hearing loss was less likely than not related to military noise exposure based on the lack of scientific evidence to support delayed onset hearing loss following an exposure event.  

In contrast, in March 2011 S. Mathews, M.D., a board certified otolaryngologist, opined that the Veteran had significant hearing loss, and this was most likely due to this previous noise exposure in the military.  Dr. Mathews reasoned that the Veteran had not experienced any history of significant infection or noise exposure at other times in his life.  Dr. Mathews indicated that the Veteran was a radio operator in the military and experienced loud feedback from the radio gear.  In providing his opinion Dr. Mathews considered that the Veteran shot rifles in the military without hearing protection, and considered the impact of any postservice noise exposure.   

As the evidence is in equipoise, the Board will resolve reasonable doubt in the Veteran's favor.  Therefore, entitlement to service connection for bilateral hearing loss is granted.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


